DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Aaronson, Registration No. 38369, Attorney of Record, on 09/02/2022.
The application has been amended as follows:
1. (Currently Amended) An apparatus for querying four-dimensional geospatial air traffic data that is associated with a plurality of flight routes and visually displaying and interacting with query results retrieved from the four-dimensional geospatial air traffic data, comprising:
a data ingestion and storage stack that includes a database and a data cache, the data ingestion and storage stack receiving the four-dimensional geospatial air traffic data in a predetermined format and storing the four-dimensional geospatial air traffic data in the database; and
a multi-touch screen user interface that presents flight route information in multiple layers to provide a three-dimensional interface to the four-dimensional geospatial air traffic data, the flight route information including the query results from the database,
wherein, in response to user inputs received by the apparatus, a subset of the four-dimensional geospatial air traffic data is presented in the multi-touch screen user interface as initial query results,
wherein subsequent user inputs are received as touch gestures in the multi-touch screen user interface to refocus the query results by causing the apparatus to query the database to update the initial query results displayed in the multi-touch screen user interface in near real-time, and
wherein the multiple layers of the multi-touch screen user interface include a geographical map layer, spatiotemporal data layer, a querying and aggregation layer, a user interface widget layer and a rendering layer.

2  (Canceled).
3. (Original) The apparatus of claim 1, wherein a sampling strategy is used to return samples from random segments of the query results for display in the multi-touch screen user interface.

4. (Original) The apparatus of claim 3, wherein the query results are scanned in order to select representative points from different ones of the random segments. 

5. (Original) The apparatus of claim 3, wherein a lazy loading mechanism is used to load additional query results in the multi-touch screen user interface while the apparatus is idle. 

6. (Previously Presented) The apparatus of claim 1, wherein, the query results are visualizations of a subset of the plurality of flight rights that are displayed in the multi-touch screen user interface.

7. (Previously Presented) The apparatus of claim 6, wherein touch gestures alter at least one of a latitude, a longitude, a time, a day and an altitude of the subset of the plurality of flight routes that is displayed in the multi-touch screen user interface.

8. (Currently Amended) A method for querying four-dimensional geospatial air traffic data that is associated with a plurality of flight routes and visually interacting with query results retrieved from the four-dimensional geospatial air traffic data, comprising:
receiving an initial query that is run against a database that stores the four-dimensional geospatial air traffic data;
returning query results of flight route information from the initial query 
receiving subsequent user inputs as touch gestures in the multi-touch screen user interface to refocus the query results and to generate at least one subsequent query that is run against the database to update and display the query results in the multi-touch screen user interface in near real-time; and
presenting the results in a plurality of layers in the multi-touch screen user interface to provide a three-dimensional interface to the four-dimensional geospatial air traffic data,
wherein the multiple layers of the multi-touch screen user interface include a geographical map layer, spatiotemporal data layer, a querying and aggregation layer, a user interface widget layer and a rendering layer.

9-10. (Canceled)

11. (Original) The method of claim 8, further comprising using a sampling strategy to return samples from random segments of the query results for display in the multi-touch screen user interface.

12. (Original) The method of claim 11, further comprising scanning the query results to select representative points from different ones of the random segments. 

13. (Original) The method of claim 11, further comprising using a lazy loading mechanism to load additional query results in the multi-touch screen user interface during periods of idle time. 

14. (Previously Presented) The method of claim 8, wherein, the query results are visualizations of a subset of the plurality of flight rights that are displayed in the multi-touch screen user interface.

15. (Previously Presented) The method of claim 14, wherein touch gestures alter at least one of a latitude, a longitude, a time, a day and an altitude of the subset of the plurality of flight routes that is displayed in the multi-touch screen user interface.

16. (Currently Amended) An apparatus for querying four-dimensional geospatial air traffic data that is associated with a plurality of flight routes and visually displaying and interacting with query results retrieved from the four-dimensional geospatial air traffic data, comprising:
a data ingestion and storage stack that includes a database and a data cache, the data ingestion and storage stack receiving the four-dimensional geospatial air traffic data in an Aircraft Situation Display to Industry (ASDI) data format and storing the ASDI data in the database; and
a multi-touch screen user interface that presents flight route information in multiple layers to provide a three-dimensional interface to the four-dimensional geospatial air traffic data, the flight route information including the query results,
wherein, in response to user inputs received by the apparatus, a subset of the four-dimensional geospatial air traffic data is presented in the multi-touch screen user interface as initial query results,
wherein subsequent user inputs are received as touch gestures in the multi-touch screen user interface to refocus the query results through a physical interaction of the user and the multi-touch user interface the causes the apparatus to query the database to update the initial query results displayed in the multi-touch screen user interface in near real-time, and
wherein the multiple layers of the multi-touch screen user interface include a geographical map layer, spatiotemporal data layer, a querying and aggregation layer, a user interface widget layer and a rendering layer.

17. (Previously Presented) The apparatus of claim 16, wherein the user inputs simultaneously alter plural dimensions of the four-dimensional geospatial air traffic data.

18. (Original) The apparatus of claim 17, wherein the user inputs specify one of defining a subset of flights for analysis, specifying an airline, specifying a departure airport, specifying an arrival airport, specifying a date interval, specifying a time interval, specifying a latitude, and specifying a longitude.

19. (Canceled) 

20. (Original) The apparatus of claim 16, wherein the multi-touch screen user interface includes at least one of graphical indications of the number of aircraft departures and arrivals at various time intervals, departure and arrival controls that adjust a range of departure and arrival times and dates, a time-based control that adjusts the time range of displayed aviation data, and a flight table that shows a flight information for each display flight. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 16 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Morishita et al. (US 20160232793 A1) discloses an apparatus for displaying and retrieving four-dimensional geospatial air traffic data that is associated with a plurality of flight routes, comprising: a database (fig. 4); receiving the four-dimensional geospatial air traffic data in a predetermined format and storing the three-dimensional geospatial air traffic data (figs. 11-12; [0028, 0072]); a multi-touch screen user interface that presents flight route information in multiple layers to provide a three-dimensional interface (figs. 11 and 12; [0042, 0095]); wherein user inputs are received as touch gestures in the multi-touch screen user interface (para [0042]).
Decherd et al. (US 20090172511 A1) discloses visually displaying route information from a database 106 of fig. 1 and interacting with query results retrieved from a fourth dimensional geospatial data to refocus the query results to update the query results displayed in a screen user interface in near real-time ( [0007, 0032, 0058, 0090, 0092, 0103, 0111]).
Vennelakanti et al. (US 20150358425 A1) discloses a data ingestion and storage stack that includes a database and a data cache, the data ingestion and storage stack receiving  in a predetermined format and storing data in the database ([0040]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 16 as a whole.
 Thus, independent claims 1, 8 and 16 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143